Appellant prosecutes this appeal from a conviction in the County Court of Hall County, wherein he was charged with intimidation under article 600 of the Penal Code.
The assistant attorney-general has filed a motion asking that the statement of facts and bills of exception be stricken from the record. As neither the bills of exception nor the statement of facts were filed within twenty days from the date of adjournment of the term, and this being a case tried in the County Court, the motion is sustained. Acts of first called session of Thirtieth Legislature, chapter 7, page 446, session acts.
There is a motion to quash the indictment in the record, but inasmuch as the indictment charges an offense under article 600 of the Penal Code, and is in exact conformance with the form drawn by Judge White, a former member of this court, and published in White's Penal Code (see sec. 988), the court did not err in overruling the motion.
The court in his charge submitted the offense charged in the indictment, and inasmuch as there is no statement of facts we can consider, this court presumes that the court charged the law, and all the law applicable to the facts introduced in evidence.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        December 6, 1911.